 

 

MICHALL FAILLACE & ASSOCIATES, P.C:
Michael Faillace [MF-8436]

60 East 42nd Street, Suite 4510

New York NY 10165

(212) 317-1200

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

LUIS ANTONIO ORTIZ, individually and on
behalf of others similarly situated,
Plaintiff,
-against-

RED HOOK DELI AND GROCERY 2015
CORP. (D/B/A RED HOOK GOURMET
DELI), SALAL SAHID, WESSEIN SAHID,

 

JOHN DOE 1, and JOHN DOE 2,
Defendants.
STATE OF NEW YORK )
) SS.:

COUNTY OF NEW YORK _ )

AFFIDAVIT OF
SERVICE

17-cv-7095

SAMANTHA A. CEDENO CASSINELLI, being duly sworn, deposes and says:

Deponent is not a party to this action and is over the age of eighteen years and resides in the State of

New York.

On January 30, 2019, I mailed Judge Mann’s Order to Show Cause (Dkt. 19) by First-Class Mail, through

the United States Postal Service to:

Red Hook Deli and Grocery 2015 Corp.

66 Lorraine St
Brooklyn, NY 11231

66 Lorraine St
Brooklyn, NY 11231

Wessein Sahid
66 Lorraine St
Brooklyn, NY 11231

 

 

 

Nowarf Pub MARIA J CEDENO CASSINELLI

 

Notary Public, State of New York
Registration #01CE6332862
Qualified In Nassau County

Commission Expires Nov. 9, 2019

 

 

L vuautin

Saman é
